DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot. Applicant’s amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Claim Interpretation
Examiner notes the special definition of “a time in flight” (Claim 6, line 2) to be “defined as the time period during which the slice is introduced from the pre-compression chamber to the slice being completely inside the bale chamber” per Par. 0018 of the Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe O.M. et al., hereinafter Verhaeghe, (U.S. 2012/0000377) in view of Coen et al., hereinafter Coen, (U.S. 2015/0373918), Naeyaert et al., hereinafter Naeyaert, (U.S. 2016/0316634) and Demon (U.S. 2015/0272006).
Regarding Claim 1, Verhaeghe discloses a baling chamber (Baling chamber: Fig. 1, #10) comprising a first segment (Input zone: Fig.1 , #64) and a plunger (Plunger: Fig. 1, #32) provided for 
a pre-compression chamber (Pre-compression chamber: Fig. 6, #20) configured to gather crop material via a rotor (Rotor cutter: Par. 0036) and to periodically form a slice of the crop material and introduce the slice towards the baling chamber into the first segment (Input zone: Fig. 6, #64) of the baling chamber (See Fig. 6), the first segment comprising at least one sensor (Non-contact sensors: Fig. 6, #60) configured for outputting a first signal comprising a height of the slice in the first segment (An indication whether the slice fills the bale chamber from bottom to top: Par. 0046), and a second signal relating to a speed of introduction of the slice in the first segment (Density measurements over the width of the slice: Par. 0032. Examiner notes that density would be “relating to” a height of the slice and speed of introduction via the mass flow rate equation of: ṁ = ρvA  or ρ = ṁ/vA),
wherein the baler further comprises a signal processor configured to:
receive the first signal and the second signal (Controller for processing the signals of the non-contact 
sensor or sensors); and
adjust baler operation parameters based on the received signals (Obtain signals of these non-contact sensors 60 for a left-right steering indication: Par. 0046), and
wherein the at least one sensor comprises a first sensor disposed in a central section of the top wall in the first segment of the baling chamber (Arrange non-contact sensors in the top wall of the bale chamber, but then specifically at the level of the input zone: Par. 0046. Examiner notes that any sensor in the top wall could be interpreted in a central section of the wall), a second sensor disposed in a left section of the top wall in the first segment of the baling chamber (Arrange non-contact sensors in the top wall of the bale chamber, but then specifically at the level of the input zone: Par. 0046. Examiner notes that Verhaeghe discloses multiple sensors in the top wall in the first segment and therefore at least one of the sensors could be interpreted as being in a left section as Applicant has not defined from 
However, Coen teaches multiple sensors positioned in the top wall over the width of the baling chamber which provides the advantage that bale deviations can be noticed at an early stage in the forming process of the bale. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the non-contact sensors of Verhaeghe across the width of the baling chamber such that there is a first sensor in a central section, a second sensor in a left section, and a third sensor in a right section of the baling chamber, as taught by Coen, with the advantage that bale deviations can be noticed at an early stage in the forming process of the bale (Coen: Par. 0042).
Further, while Verhaeghe discloses a density measurement, Verhaeghe does not disclose “a speed” of introduction of the slice.
However, Naeyaert teaches (Fig. 3) slice presence/speed detecting sensors (7) to adjust the synchronization between the reciprocal movement of the plunger and the slice pushing in the pre-compression chamber (Pars. 0016 and 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sensors of Verhaeghe could additionally be used to detect a speed of introduction of the slice, as taught by Naeyaert, to adjust the synchronization between the reciprocal movement of the plunger and the slice pushing in the pre-compression chamber.
Verhaeghe also does not disclose the baling chamber further comprising a movable top wall;
wherein the movable top wall comprises a position sensor configured for outputting a third signal relating to a position of the movable top wall, and

receive the third signal; and
adjust baler operation parameters based on the received signals.
Demon teaches a density control system for a baler comprising a movable top wall (Both the sidewalls and the top wall and optionally the bottom wall comprise movable wall portions: Par. 0040);
wherein the movable top wall comprises a position sensor configured for outputting a third signal relating to a position of the movable top wall (each of these movable wall sections is provided with at least one position sensor measuring the position of each respective movable wall section: Par. 0046), and
wherein the baler further comprises a signal processor configured to:
receive the third signal; and
adjust baler operation parameters based on the received signals (Fig. 4) in order to vary and control the final density of the bale.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baler Verhaeghe to include a movable wall portions, including a movable top wall and configure the controller of Verhaeghe which measures and adjust the density before the plunger movement to also adjust the wall sections of the baler, as taught by Demon, in order vary and control the final density of the bale during movement by the plunger (Demon: Par. 0021).
Regarding Claim 2, the combination of Verhaeghe, Coen, Naeyaert, and Demon teach all elements of the claimed invention as stated above. Demon further teaches wherein the baler operation parameters comprise at least one of: a baler capacity (Both the sidewalls and the top wall and optionally the bottom wall comprise movable wall portions: Par. 0040. Examiner notes that moving the walls would change the baler capacity); a shape of the pre-compression chamber; a PTO-rpm; a trajectory 
Regarding Claim 5, the combination of Verhaeghe, Coen, Naeyaert, and Demon teach all elements of the claimed invention as stated above. Verhaeghe further discloses wherein the at least one sensor further comprises multiple sensors arranged at side walls of the first segment of the baling chamber (Arrange non-contact sensors 60 in the sides of the baling chamber: Par. 0046).
Regarding Claim 7, the combination of Verhaeghe, Coen, Naeyaert, and Demon teach all elements of the claimed invention as stated above. Demon further teaches wherein the baling chamber further comprises a left movable side wall and a right movable side wall (Both the sidewalls and the top wall and optionally the bottom wall comprise movable wall portions: Par. 0040), wherein each of the left and right movable side walls comprises a sidewall position sensor provided for outputting a further signal relating to a position of the each of the left and right movable side walls (Each of these movable wall sections is provided with at least one position sensor measuring the position of each respective movable wall section: Par. 0046), and wherein the signal processor is further configured to receive the further signals (See Fig. 4). 
Regarding Claim 8, the combination of Verhaeghe, Coen, Naeyaert, and Demon teach all elements of the claimed invention as stated above. Demon further teaches wherein the position sensors are angular position sensors (Par. 0046) and therefore wherein each sidewall position sensor comprises at least two position sensor elements arranged with a distance between each other, such elements being a stationary detector and reference markers, in order to determine the angular movement of the wall.  Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that angular positions sensors would comprise at least two elements with a distance between each other, such elements being a stationary detector and reference markers in order to determine the angular movement of the wall.
Regarding Claim 9, the combination of Verhaeghe, Coen, Naeyaert, and Demon teach all elements of the claimed invention as stated above. Demon further teaches wherein the position sensors are angular position sensors (Par. 0046) and therefore wherein the position sensor of the top wall comprises at least two position sensor elements arranged with a distance between each other, such elements being a stationary detector and reference markers, in order to determine the angular movement of the wall.  Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that angular positions sensors would comprise at least two elements with a distance between each other, such elements being a stationary detector and reference markers in order to determine the angular movement of the wall. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe in view of Coen, Naeyaert, Demon and Lang et al., hereinafter Lang, (U.S. 10,477,775).
Regarding Claim 6, the combination of Verhaeghe, Coen, Naeyaert, and Demon teach all elements of the claimed invention as stated above.  The combination of Verhaeghe, Coen, Naeyaert, and Demon do not teach wherein the signal processor is further configured to determine a time of flight of the slice in the bale chamber.
Lang teaches wherein the signal processor is further configured to determine a time of flight of the slice in the bale chamber (Mass flow through the feed pan 46 . . .  Mass flow through the compression system 28: Col 7, L30-33 & Col 7, L34-46) in order to monitor local variances in crop yield, make rout decisions,  and estimate efficiency and yield.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a time of flight of the slice in the bale chamber of Verhaeghe or Verhaeghe in view of Naeyaert and Demon, as taught by Lang, in order to monitor local variances in crop yield, make rout decisions, and estimate efficiency and yield (Lang: Col 8, L23-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799